DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 112, 102, and 103 (or as subject to pre-AIA  35 U.S.C. 112, 102, and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art, relied upon, and the rationale supporting the rejection, would be the same under either status. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-15 in the reply filed on 15 February 2022 is acknowledged.
Claims 16 and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 15 February 2022.

Information Disclosure Statement
The Information Disclosure Statements (IDS) submitted 18 June 2019 and 10 March 2020 have been considered by the Examiner.
On the IDS filed 18 June 2019, the first Non-Patent Literature document has been struck through since the German Office Action is not in English. 

Claim Rejections - 35 USC § 112(a) or first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-10, 14, and 15 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for a composition comprising in terms of mole percentages: 65-80% of SiO2, 3-10% of B2O3, 3-8% of Al2O3, 0-2.5% of Li2O, 6.7-13% of Na2O, 0-2% of K2O, 0-3.2% of MgO, 0-2.5% of CaO, 0-0.1-2% of fining agents such as SnO2, F-, Cl-,  SO3, As2O3, Sb2O3, and CeO2, and a ratio of B2O3/Na2O of less than 1.2, which has a diffusivity of 6-25 µm2/h and a hydrolytic resistance of HGA1.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
	A) The breadth of the claims:
	The claims encompass all glass compositions that comprise in terms of mole percentages: a borosilicate glass article comprising B2O3 and Na2O, and ratio of B2O3/Na2O of less than 1.2, which has a diffusivity of 6-25 µm2/h and a hydrolytic resistance of HGA1.
	B) The nature of the invention:
	The invention relates to a specific glass composition exhibiting a specific diffusivity of 6-25 µm2/h and a hydrolytic resistance of HGA1.
	C) The state of the prior art:
	While knowledge of glass compositions is extensive, there is little to no precedent for determining the composition of a glass based solely on the glass being a borosilicate glass having the recited B2O3/Na2O ratio and having the diffusivity of 6-25 µm2/h and a hydrolytic resistance of HGA1.
	D) The level of ordinary skill:
	The level of ordinary skill in the art is high.
	E) The level of predictability in the art:

	F) The amount of direction provided by the inventor:
	The inventor discloses compositional ranges that are preferred for producing a glass with the properties required by the instant claims (see specification paragraphs [0048]-[0061]).  Exemplary compositions exhibiting the properties required by the instant claims are disclosed. All of the exemplary compositions have compositions falling within, or very close to, the disclosed preferred composition.  No guidance is provided for producing glass materials exhibiting the required properties that have a composition distinct from the disclosed preferred composition.
	G) The existence of working examples:
	There are many materials with compositions falling within or similar to the preferred composition that exhibit the required properties provided in the instant application. No examples are provided of materials having the required properties that are dissimilar to the preferred composition.
	H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure:
	The preferred composition described in the disclosure would allow the production of a glass material exhibiting the required properties selected from within its bounds without the need for undue experimentation. However, blind experimentation would have to be employed by one of ordinary skill in the art to produce a glass material exhibiting the required properties having a composition falling outside the preferred range.
No guidance is provided in the instant specification that would allow one of ordinary skill in the art to produce a glass composition having the required properties outside of the compositions indicated as being enabled. Making or using a glass having diffusivity of 6-25 µm2/h and a hydrolytic resistance of HGA1 being a borosilicate glass having a B2O3/Na2O ratio of  in terms of mole percentages; having a composition other than that which has been indicated as enabled would require undue experimentation due to the lack of guidance provided in the instant specification.
	The glass composition and exemplary embodiments disclosed in the instant specification cover only a narrow fraction of the broad protection sought in the instant claims.  In combination with the established unpredictability of the art, the lack of guidance would require one of ordinary skill in the art to conduct excessive blind experimentation to determine which glass combinations exhibit the required properties.  The teaching set forth in the specification provides no more than an invitation for those of skill in the art to experiment searching for the required properties in compositions outside the range indicated as enabled.  See, Enzo Biochem, Inc. v. Calgene, Inc., 52 USPQ2d 1129.
	The scope of enablement provided to one of ordinary skill in the art by the disclosure must be commensurate in scope with the protection sought by the claims. See, AK Steel Corp. v. Solla, 68 USPQ2d 1280. The instant claims attempt to cover all glass compositions that exhibit a set of desired properties rather than the means by which those properties may be obtained, which constitutes the subject matter discovered by applicant.  The subject matter identified as enabled by the examiner includes the entire scope of the subject matter taught by applicant as sufficient to obtain the critical properties of his invention.

	Claims 2-10, 14, and 15 are rejected under 35 U.S.C. 112, first paragraph, since they depend either directly or indirectly to claim 1 without correcting the issue of the enablement.
	
Claim Rejections - 35 USC § 112(b) or second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “a ratio B2O3/Na2O of less than 1.20”. This renders the claim indefinite since the claim does not define what type of percentages are being used to calculate the ratio, weight % or mole %.
Claims 2-13 and 15 are rejected under 35 U.S.C. 112, second paragraph, since they depend either directly or indirectly to claim 1 without correcting the issue of the enablement.
 
Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.





Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over by Schott AG, German Patent Publication DE 20 2010 014 985 U1.
A machine-generated translation of DE 20 2010 014 985 U1 accompanies this action.  In reciting this rejection, the examiner will cite this translation.
	Schott discloses a glass having the following composition in terms of weight percentages: 71.5-78% of SiO2, 10-12% of B2O3, 3-7% of Al2O3, 6.5-8% of Na2O, 0.5-2% of K2O, 1.5-1.9% of MgO, 0.3-1% of CaO, 0-0.5% of SrO, 0-0.5% of BaO, and 0-0.2% each of fining agents such as SnO2, CeO2, TiO2, and Li2O. See Abstract and the entire specification, specifically, paragraphs [0015]-[0029]. Schott discloses the glass has a very high hydrolytic resistance having a class 1 hydrolytic resistance (H) being ≤31 µg of Na2O/g. See paragraphs [0002] and [0035]-[0037]. Schott discloses the glass has a crystallization rate (KG) of less than 0.15 µm/min. See paragraphs [0004] and [0039]. Schott discloses the glass has a coefficient of thermal expansion of 4.8-5.6x 10-6/K. See paragraph [0042].  Schott discloses the glass has a coefficient of thermal expansion of 4.8-5.6x 10-6/K. See paragraph [0042].  The compositional ranges of Schott are sufficiently specific to anticipate the glass as recited in claims 1-14. See MPEP 2131.03. Furthermore, Schott discloses Example A2, which anticipates the compositional and property ranges of  claims 1-4, 7, 8, 11, 13, and 14. See Tables 1 and 2 which show the examples in terms of wt% and mol%, respectively.
However, Schott does not disclose any examples that anticipate the diffusivity, compaction, crystallization rate, Young’s Modulus (E), or density as recited in claims 1, 5, 6, 9, and 10 or examples that list the included fining agents as recited in claim 12.
Therefore, in the alternative to the § 102 rejection the reference discloses a composition that has overlapping ranges of components with the instant claimed glass, and overlapping ranges have been held to establish prima facie obviousness. See MPEP 2144.05. The claims are considered anticipated or in the alternative the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date to have selected the overlapping portion of the range disclosed by the prior art because overlapping ranges have been held to be a prima facie case of obvious, see In re Malagari, 182 U.S.P.Q 549. 
One of ordinary skill in the art before the effective filing date would have considered the invention to have been obvious because the compositional ranges taught by Schott overlap the instantly claimed ranges and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, particularly in view of the fact that;
“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”, In re Peterson 65 USPQ2d 1379 (CAFC 2003).

Also, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976); In re Malagari, 182 USPQ 549, 553 (CCPA 1974) and MPEP 2144.05.  
Since the composition of the reference is the same as those claimed herein it follows that the glasses of Schott would inherently possess the properties recited in claims 1, 5, 6, 9, and 10. See MPEP 2112.
It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971). 
Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Schott AG, German Patent Publication DE 20 2010 014 985 U1 in view of Danielson et al., U.S. Patent Application Publication US 2015/0037571 A1.
A machine-generated translation of DE 20 2010 014 985 U1 accompanies this action.  In reciting this rejection, the examiner will cite this translation.
	Schott teaches a glass having the following composition in terms of weight percentages: 71.5-78% of SiO2, 10-12% of B2O3, 3-7% of Al2O3, 6.5-8% of Na2O, 0.5-2% of K2O, 1.5-1.9% of MgO, 0.3-1% of CaO, 0-0.5% of SrO, 0-0.5% of BaO, and 0-0.2% each of fining agents such as SnO2, CeO2, TiO2, and Li2O. See Abstract and the entire specification, specifically, paragraphs [0015]-[0029]. Schott teaches the glass has a very high hydrolytic resistance having a class 1 hydrolytic resistance (H) being ≥31 µg of Na2O/g. See paragraphs [0002] and [0035]-[0037]. Schott teaches the glass has crystallization rate (KG) of less than 0.15 µm/min. See paragraphs [0004] and [0039]. Schott discloses the glass has coefficient of thermal expansion of 4.8-5.6x 10-6/K. See paragraph [0042].  Schott teaches the glass has coefficient of thermal expansion of 4.8-5.6x 10-6/K. See paragraph [0042]. Schott teaches the glass is used in pharmaceutical packaging. See paragraph [0002]. See above rejection over Schott, DE 20 2010 014 985 U1.  
Schott fails to teach that the glass has undergone ion exchange to be chemically strengthened.
Danielson et al. teach a glass similar to Schott having the following composition in terms of mole percentages: 67-80% of SiO2, 0-4% of B2O3, 2-10% of Al2O3, 2-15% of Na2O, 0-3% of K2O, 3-8% of MgO, 0-6% of CaO, 0-1% of ZrO2, 0-2% of ZnO, 0-1% of TiO2, and 0-1% fining agents such as: SnO2, Cl-, and/or As2O3. See Abstract and the entire specification, specifically, paragraphs [0036]-[0053]. Danielson et al. teach the glass has a very high hydrolytic resistance having a class 1 hydrolytic resistance (HGA1) being ≤62 µg of Na2O/g based in ISO 720 standard. See paragraph [0068]. Danielson et al. teach the glass has a diffusivity of ≥16µm2/hr, even ≥600 µm2/hr. See paragraph [0062]. Danielson et al. teach the glass has a coefficient of thermal expansion of  less than or equal to 7.0 x 10-6/K. See paragraph [0042].  Danielson et al. teach the glass has coefficient of thermal expansion of 4.8-5.6x 10-6/K. See paragraph [0064]. Danielson et al. teach the glass under goes an ion exchange process to chemically strengthen the glass which results in the glass having a depth of layer (DOL) of >10µm or even >100µm and a compressive stress layer having a compressive stress of ≥250MPa even ≥350 MPa.  See paragraphs [0054] and [0055]. Danielson et al. teach the glass is used for pharmaceutical packaging.  See paragraphs [0005]-[0009] and [0072].   
It would have been obvious to one of ordinary skill in the art before the effective filing date to have a borosilicate glass composition comprising Na2O for a pharmaceutical packaging of Schott as suggested by Danielson et al. because the resultant pharmaceutical packaging would have the superior mechanical strength as taught by Danielson.

Claims 1, 5-7, 9, 10, and 13-15 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over by Danielson et al., U.S. Patent Application Publication US 2015/0037571 A1.
Danielson et al. disclose a glass having the following composition in terms of mole percentages: 67-80% of SiO2, 0-4% of B2O3, 2-10% of Al2O3, 2-15% of Na2O, 0-3% of K2O, 3-8% of MgO, 0-6% of CaO, 0-1% of ZrO2, 0-2% of ZnO, 0-1% of TiO2, and 0-1% fining agents such as: SnO2, Cl-, and/or As2O3. See Abstract and the entire specification, specifically, paragraphs [0036]-[0053]. Danielson et al. disclose the glass has a very high hydrolytic resistance having a class 1 hydrolytic resistance (HGA1) being ≤62 µg of Na2O/g based in ISO 720 standard. See paragraph [0068]. Danielson et al. disclose the glass has a diffusivity of ≥16µm2/hr, even ≥600 µm2/hr. See paragraph [0062]. Danielson et al. disclose the glass has a coefficient of thermal expansion of  less than or equal to 7.0 x 10-6/K. See paragraph [0042].  Danielson et al. disclose the glass has coefficient of thermal expansion of 4.8-5.6x 10-6/K. See paragraph [0064]. Danielson et al. disclose the glass under goes an ion exchange process to chemically strengthen the glass which results in the glass having a depth of layer (DOL) of >10µm or even >100µm and a compressive stress layer having a compressive stress of ≥250MPa even ≥350 MPa.  See paragraphs [0054] and [0055].  The compositional ranges of Danielson et al. are sufficiently specific to anticipate the glass as recited in claims 1, 5-7, 9, 10, and 13-15. See MPEP 2131.03. Furthermore, Danielson et al. disclose Example 7, which anticipates the compositional and property ranges of  claims 1, 7, 13, and 14, Examples 8 and 9, which anticipate the compositional and property ranges of  claims 1, 6, 7, 13, and 14, Examples W and X, which anticipate the compositional and property ranges of  claim 1, and Examples Y, 10, and 22, which anticipate the compositional and property ranges of  claims 1, 13, and 14. See Tables 1-4 and 5A-5D.
However, Danielson et al. do not disclose any examples that anticipate the compaction and Young’s Modulus/density as recited in claims 5, 9, and 10.
Therefore, in the alternative to the § 102 rejection the reference discloses a composition that has overlapping ranges of components with the instant claimed glass, and overlapping ranges have been held to establish prima facie obviousness. See MPEP 2144.05. The claims are considered anticipated or in the alternative the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date to have selected the overlapping portion of the range disclosed by the prior art because overlapping ranges have been held to be a prima facie case of obvious, see In re Malagari, 182 U.S.P.Q 549. 
One of ordinary skill in the art before the effective filing date would have considered the invention to have been obvious because the compositional ranges taught by Danielson et al. overlap the instantly claimed ranges and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, particularly in view of the fact that;
“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”, In re Peterson 65 USPQ2d 1379 (CAFC 2003).

Also, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976); In re Malagari, 182 USPQ 549, 553 (CCPA 1974) and MPEP 2144.05.  
Since the composition of the reference is the same as those claimed herein it follows that the glasses of Danielson et al. would inherently possess the properties recited in claims 5, 9, and 10. See MPEP 2112.
It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971). 
Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).

Claims  2-4, 8, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Danielson et al., U.S. Patent Application Publication US 2015/0037571 A1.
Danielson et al. teach a glass having the following composition in terms of mole percentages: 67-80% of SiO2, 0-4% of B2O3, 2-10% of Al2O3, 2-15% of Na2O, 0-3% of K2O, 3-8% of MgO, 0-6% of CaO, 0-1% of ZrO2, 0-2% of ZnO, 0-1% of TiO2, and 0-1% fining agents such as: SnO2, Cl-, and/or As2O3. See Abstract and the entire specification, specifically, paragraphs [0036]-[0053]. Danielson et al. teach the glass has a very high hydrolytic resistance having a class 1 hydrolytic resistance (HGA1) being ≤62 µg of Na2O/g based in ISO 720 standard. See paragraph [0068]. Danielson et al. teach the glass has a diffusivity of ≥16µm2/hr, even ≥600 µm2/hr. See paragraph [0062]. Danielson et al. teach the glass has a coefficient of thermal expansion of  less than or equal to 7.0 x 10-6/K. See paragraph [0042].  Danielson et al. teach the glass has coefficient of thermal expansion of 4.8-5.6x 10-6/K. See paragraph [0064]. Danielson et al. teach the glass under goes an ion exchange process to chemically strengthen the glass which results in the glass having a depth of layer (DOL) of >10µm or even >100µm and a compressive stress layer having a compressive stress of ≥250MPa even ≥350 MPa.  See paragraphs [0054] and [0055].  
Danielson et al. fail to teach any examples or compositional ranges that are sufficiently specific to anticipate the compositional limitations of claims 2-4, 8, 11, and 12.  However, the mole percent ranges taught by Danielson et al. have overlapping compositional ranges with instant claims 2-4, 8, 11, and 12.  See paragraphs [0036]-[0053] and the above rejection. Overlapping ranges have been held to establish prima facie obviousness.  See MPEP 2144.05.
 It would have been obvious to one of ordinary skill in the art before the effective filing date to have selected from the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to establish prima facie obviousness.  See MPEP 2144.05.
One of ordinary skill in the art before the effective filing date would have considered the invention to have been obvious because the compositional ranges taught by Danielson et al. overlap the instantly claimed ranges and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, particularly in view of the fact that;
“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”, In re Peterson 65 USPQ2d 1379 (CAFC 2003).

Also, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976); In re Malagari, 182 USPQ 549, 553 (CCPA 1974) and MPEP 2144.05.  

Conclusion
The additional references cited on the 892 have been cited as art of interest since they are considered to be cumulative to or less than the art relied upon in the rejections above. Specifically, DE 10238915 B3, examples A1, A2, V2, and V3; US 2003/0087745 A1, examples A1, A3, A4, A5, and A7; and US 2014/0341886 A1, examples 7-9; and US 2015/0152003A1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth A. Bolden whose telephone number is (571)272-1363. The examiner can normally be reached 10:00 am to 6:30 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Elizabeth A. Bolden/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        

EAB
21 March 2022